Citation Nr: 1206387	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  01-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for athlete's foot, hypertrophic changes of toenails.  

2.  Entitlement to an effective date prior to August 31, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 Decision Review Officer (DRO) decision and a June 2008 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office.  In the January 2008 DRO decision, the RO continued the 0 percent disability evaluation for the Veteran's service-connected athlete's foot with hypertrophic changes of toenails, and granted entitlement to a TDIU, effective August 31, 2004, in the June 2008 rating decision.  

In a November 2008 rating decision, the RO increased the Veteran's disability evaluation for his service-connected athlete's foot with hypertrophic changes of toenails to 10 percent disabling, effective June 25, 2007.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

The Board notes that additional evidence was forwarded to the RO in July 2009.  The Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304 (2011).  

In August 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In a January 2010 decision, the Board denied entitlement to an effective date prior to August 31, 2004, for the allowance of a TDIU.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated July 2010, the Court granted a Joint Motion for Partial Remand, vacating part of the Board's decision that denied entitlement to an effective date prior to August 31, 2004, for the grant of a TDIU, and remanded the case for compliance with the terms of the joint motion.  

In January 2010 and January 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In November 2011, the Board granted the Veteran's motion for extension of time for 60 days to provide a response after receiving a copy of the April 2011 opinion for the VA Director of the Compensation and Pension Service.  The Board received additional evidence without the benefit of a waiver for RO consideration in December 2011.  The evidence submitted is a copy of a March 2008 private individual unemployability assessment.  However, it is not necessary that this evidence be returned to the RO for initial consideration because the evidence was previously submitted and duplicative of evidence already reviewed by the RO.  Accordingly, the Board finds that the evidence received by the Veteran is not evidence for which a remand is required under 38 C.F.R. § 20.1304(c).  There is no prejudice to the Veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected athlete's foot with hypertrophic changes of toenails is manifested by extremely long, thick, yellow, and crumbly toenails, which do not require systemic therapy, involve 20 to 40 percent of the Veteran's entire body, or 20 to 40 percent of the exposed area affected.  

3.  The Veteran did not meet the percentage requirements under 38 C.F.R. § 4.16(a) for TDIU until August 30, 2002, and the preponderance of the competent and probative evidence does not show that he was unemployable due to his service-connected disabilities prior to August 31, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for athlete's foot with hypertrophic changes of toenails have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Code 7806 (2011). 

2.  The criteria for an earlier effective date prior to August 31, 2004, for the grant of a TDIU, to include extraschedular consideration, have not been met.  38 U.S.C.A. §§ 5101, 5103, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in September 2007 that complied with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disabilities have become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

Turning to the Veteran's claim for an earlier effective date, no VCAA notice is necessary because, as is more thoroughly explained above, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].  The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to this claim.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, private medical records, and records from the Social Security Administration (SSA).  The Veteran was also provided VA examinations in connection with his claim, which are found to be adequate for rating purposes.  The examiners recorded pertinent examination findings and noted the Veteran's medical history.  The examination reports include subjective information regarding the disability, objective findings that correlate to the diagnostic code criteria, and a thorough physical examination.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA did not provide the Veteran with an examination in connection with his claim for an earlier effective date because the issue does not meet the statutory or regulatory requirements for entitlement to an examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); see also 38 C.F.R. § 3.159(c)(4) (2011). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  
Increased Rating Claim

The Veteran contends that a higher disability rating is warranted for his service-connected athlete's foot with hypertrophic changes of the toenails.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In this case, the Veteran has been assigned a 10 percent disability evaluation for his service-connected athlete's foot under Diagnostic Code 7806.  Diagnostic Code 7806 provides that a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2011).  The Board notes that effective October 23, 2008, VA revised portions of the rating schedule that addresses the skin.  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Additionally, his claim was received by VA in June 2007, prior to October 2008.  Thus, the revisions do not alter or affect the Veteran's claim.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

As previously noted, the Veteran contends that a higher disability rating is warranted for his service-connected athlete's foot.  In June 2007 and July 2007, the Veteran visited his local VA podiatry clinic for reevaluation of his thickened hallux nails bilaterally.  The VA physician described the nails as being severely long, thick, yellow, and crumbly with subungual debris.  The webspaces were clear and intact bilaterally.  There were no open lesions noted at that time.  The Veteran was assessed with onychomycosis and pain, and the hallux nails were debrided.  He was given oral Lamisil therapy and requested to return in three months.  In September 2008, the Veteran underwent a podiatry consult.  He complained of having thick elongated toenails that limited his ambulation.  Dermatological testing reflected extremely thick, yellow, elongated, and crumbly toenails in nature on the right and left great toes.  There was pain on palpation, and he was assessed with onychogrypsosis.  Debridement of toenails (times 10) in thickness and in length was performed.  

In January 2008, the Veteran was afforded a VA examination.  At the examination, the Veteran indicated that he developed fungal infection of the toenails in 1991, but admitted to not being treated for the disability at that time.  He reported being treated for onychomycosis of the toenails on both sides at his local VA outpatient treatment facility in July 2007.  Physical examination testing reflected chronic fungal infection of the toenails, particularly, the great toe bilaterally.  The other nails were described as being degenerative and atrophying - indicative of chronic fungal infection.  The VA examiner concluded that the skin condition affected 1 percent of the total surface area and 0.5 percent of the exposed skin.  The Veteran was diagnosed with onychomycosis of the toenails bilaterally, and the VA examiner determined that the chronic fungal infection of the toenails is not significantly impairing to him on a daily basis.  

In April 2008, the Veteran underwent his second VA examination.  He informed the VA examiner of his bilateral foot disability and admitted to continuing problems with his feet.  He explained that he uses topical antifungals daily, but has not seen improvement with his feet while using topical creams.  Inspection of the Veteran's feet bilaterally revealed peeling and scaling of the feet, consistent with tinea pedis affecting the skin on the feet bilaterally.  The VA examiner concluded that this affected approximately 10 percent of all skin and 0 percent of his exposed skin.  He was diagnosed with athlete's foot with hypertrophic changes to his toenails.  

In April 2010 and July 2010, the Veteran visited his local VA podiatry clinic with complaints of bilateral great toe pain secondary to extremely thick toenails.  Physical examination of the toes revealed extremely thickened great toenails.  He was assessed with onychogryposis, and it was recommended that he undergo a bilateral chemical matrixectomy.  In July 2010, the Veteran underwent a total chemical matrixectomy of the bilateral great toes.  Preoperatively and postoperatively, he was diagnosed with bilateral onychogryposis.  

In August 2010, the Veteran was afforded his third VA examination for his service-connected athlete's foot disability.  He reported a constant intermittent course of flare-ups of scaling and itching of both feet, plantar regions with scaling and web space scaling, and itching of the toenails.  He admitted to trying different antifungal creams and topical, but has not seen much relief.  Upon physical examination of the Veteran's feet, the VA examiner noted that there was a "moccasin-type" distribution of scaling on the plantar surface of the skin with web space maceration and scaling.  All of the visible toenails have a dark yellow discoloration with curvature of the nails.  There was no groin, hand, or fingernail involvement, and no scaling of the hands.  The VA examiner diagnosed the Veteran with tinea pedis, chronic, and onychomycosis, onychogryposis with recent surgical removal by podiatry of bilateral great toenails.  He opined that the total body surface affected by the skin disability is 5 percent with 0 percent exposed body surface affected.  

The Veteran returned to his local VA outpatient treatment facility in August 2010 and September 2010 after the July 2010 surgery, and informed the VA physician that his toes are still sore but better.  He also admitted to wearing regular sneakers.  Upon physical examination testing, the VA examiner noted that the bilateral great toe was mildly swollen with no drainage.  The nail bed was within normal limits for both toes, and there was minimal maceration periwound noted.  He was assessed with status post nail removal and requested to continue local care on the toes as needed.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected athlete's foot with hypertrophic changes of toenails does not more nearly approximate the criteria for a higher rating, in this case, a 30 percent rating.  As previously mentioned, at the May 2008 VA examination, the VA examiner opined that the Veteran's skin disability associated with his feet affected approximately 10 percent of all the skin and 0 percent of the exposed body surface area.  More recently, the August 2010 VA examiner indicated that the skin disability affected 5 percent of his total body surface and 0 percent of the exposed body surface.  Such percentages do not amount to the symptomatology required for a higher rating.  Additionally, there is no indication that the Veteran's skin disability associated with his feet has been treated with systemic therapy or immunosuppressive drugs.  Thus, there is no evidence showing the Veteran ever required systemic corticosteroids therapy or other immunosuppressive drugs.  Therefore, the Board finds that the Veteran's service-connected skin disability warrants no more than a 10 percent evaluation under Diagnostic Code 7806.  

The Board has considered the Veteran's skin disability under all other potentially appropriate diagnostic codes.  However, his skin disability has never been shown to produce scarring; therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 are not for application.  

The Board recognizes that there are situations in which the application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where the diagnostic code under which the Veteran is rated, in this case Diagnostic Codes 7806, is not predicated on loss of range of motion, §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also considered the Veteran's statements that his disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of hearing loss according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of his foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  

The Board thus concludes that the preponderance of the evidence is against a disability evaluation in excess of 10 percent for the Veteran's service-connected athlete's foot with hypertrophic changes of the toenails.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and the appeal is denied.  

Earlier Effective Date Claim

A TDIU was awarded to the Veteran as of August 31, 2004.  In the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in June 2007, he indicated that he became too disabled to work in August 2004.  However, at the August 2009 Board hearing, the Veteran testified that he actually never worked full-time since his release from the United States Army.  He explained that he only worked "sporadically" in order to feed himself.  A private vocational consultant stated that he proposed that the Veteran's TDIU manifested immediately after his 1991 military discharge from service and will continue indefinitely.  See the March 2008 private individual unemployability assessment.  Following the award of a TDIU, the Veteran has since argued that he should be awarded such benefits as of July 1999.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In August 1992, the Veteran filed claims for service connection for upper and lower back pain; swelling and pain in both hips; rash on the nose and cheeks; a nervous disorder; hearing loss; high blood pressure; anxiety; athlete's foot; a skin disorder on the back, chest, and arms; immunizations and innoculations prepatory for service; scars on the chest, arms, hands, and back; and exposure to asbestos.  In an August 1993 rating decision, the RO granted service connection for acne with scars of the face, arms, back, and hands; hypertension; status post low back contusion injury with mechanical low back pain; a skin condition, hypertrophic changes of toenails and scaling of the bottom of the feet; and residuals of a low back contusion injury.  The RO assigned a 10 percent evaluation for the acne with scars of face, arms, back, and hands, and 0 percent disability evaluations for the remaining disabilities, effective September 1991.  At that time, the Veteran had a combined disability evaluation of 10 percent disabling.  

In a February 1995 Hearing Officer Decision, the RO increased the disability evaluation for the Veteran's service-connected low back disability to 20 percent disabling, effective September 1991.  This resulted in a combined disability evaluation of 30 percent, effective September 1991.  Subsequently, the RO increased the service-connected back disability to 40 percent disabling, effective September 1991, in an October 1996 rating decision.  This resulted in a 50 percent combined evaluation as of September 1991.  In a June 1998 decision, the Board increased the Veteran's service-connected acne with scars to 30 percent disabling.  Such award was effectuated in a July 1998 rating decision, which resulted in a combined evaluation of 60 percent as of September 1996.  In June 2004, the Veteran filed an informal claim for service connection for hepatitis C, and such disability was granted in a December 2004 rating decision.  The RO assigned a 10 percent evaluation, effective June 2004.  A combined evaluation of 60 percent remained as of September 1996.  Service connection for dysthymic disorder was granted in a May 2007 rating decision, and assigned a 50 percent evaluation, effective June 2006.  After such grant, a combined evaluation of 80 percent resulted as of June 2006.  In August 2007, the Veteran's service-connected acne with scars was increased to 60 percent disabling, as of January 2007.  See the August 2007 Supplemental Statement of the Case (SSOC).  A combined evaluation of 90 percent resulted as of January 2007.  In a November 2008 rating decision, the Veteran's service-connected athlete's feet with hypertrophic changes of the toenails was increased to 10 percent disabling, effective June 2007.  As an aside, the RO granted a temporary evaluation of 100 percent effective July 22, 2010, based on surgical treatment for the service-connected athlete's feet with hypertrophic changes of toenails necessitating convalescence.  A 10 percent evaluation was assigned from September 1, 2010.  This resulted in a combined evaluation of 90 percent as of September 2010.  Finally, in the January 2010 decision, the Board increased the Veterans' service-connected acne with scars of the face, arms, back, and hands to 60 percent disabling with an effective date of August 30, 2002.  Such award was effectuated in a February 2010 rating decision.  This increase resulted in a combined evaluation of 80 percent as of August 30, 2002.  

After examining the history of effective dates of each of the Veteran's service-connected disabilities and based on the Board action noted above, the record shows that the Veteran first met the minimum requirements of 38 C.F.R. § 4.16(a) as of August 30, 2002.  Prior to August 30, 2002, the Veteran did not have a single service-connected disability rated at 60 percent or more, or a combination of disabilities that brought the combined rating to 70 percent or more.  Thus, the earliest date that the Veteran met the schedular requirements to be considered for a TDIU was August 30, 2002, and an effective date prior to August 30, 2002, cannot be considered.  See 38 C.F.R. § 4.16(a), Ross v. Peake, 21 Vet. App. 528 (2008).  As the Veteran's claim for TDIU was received in March 2007, the provisions of 38 C.F.R. §§ 3.400(o)(1) and (2) could provide at best an effective date for TDIU one year prior to the claim, in March 2006, and as such are not applicable in this case.  

The Board has considered whether a TDIU claim was raised by the record between the period of August 30, 2002 (when the Veteran first met the jurisdictional trigger of having a single service-connected disability rating at 60 percent or more) and August 31, 2004 (his current effective date of TDIU).  

The VA treatment records for this period are silent regarding the Veteran's employability.  On the Veteran's VA form 21-8940, he stated that he worked for Lock City Sprinkler for 40-plus hours per week from May 2003 through November 2004.  He said that the date his disability affected his full-time employment was September 11, 2004.  He wrote that the date he last worked full-time was August 2004, and the date he became too disabled to work was August 2004.  According to the Veteran's self-reported work record on his VA form 21-8940, it appears that his unemployability first became an issue in August 2004, as that is when his work history ended.  The Board notes that a Veteran may be considered as unemployable upon termination of employment which was provided on account of disability when it is satisfactorily shown that he or she is unable to secure further employment.  See 38 C.F.R. § 4.18.  The Board particularly notes that the Veteran first filed his VA form 21-8940 in March 2007.  Thus, as the Veteran maintained a record of employment through August 2004, entitlement to a TDIU was not raised by the record between August 30, 2002, and August 31, 2004, an effective date prior to August 31, 2004, for the grant of a TDIU is not warranted.  

Moreover, the Board is precluded from granting a TDIU under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director of Compensation and Pension Service.  When the Board finds that a case is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of the Compensation and Pension Service, but the Board many not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

As such, pursuant to the July 2010 Joint Motion for Partial Remand, the Board referred the claim to the Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b), and remanded the case for such action.  

In April 2011, the VA Director of Compensation and Pension Service conducted an administrative review, and determined that entitlement to a TDIU on an extraschedular basis, prior to August 31, 2004 is not established.  In a detailed review of the Veteran's claims file, the Director noted the Veteran's assertions of not being able to perform substantially gainful work since May 1996 due to his service-connected disabilities.  However, the Director indicated that the evidence reveals that he attended college and worked briefly on several occasions for different employers for several years after 1996.  More importantly, the Veteran participated in the VA vocational rehabilitation program in 2002 and obtained employment as a manager for an Auto Zone store in July 2002 for approximately two months.  He noted that according to the vocational rehabilitation notes, the managerial position did not require lifting or other tasks that were outside of his functional abilities.  The Director also reviewed the SSA disability records and SSA decision finding that the Veteran was entitled to disability benefits as of May 1996.  However, the Director explained that the basis for the grant of SSA benefits were due to his service-connected lumbar spine disability, service-connected skin disability, and PTSD.  VA had not established service connection for any psychiatric problems prior to May 2006.  Furthermore and more importantly, the Director noted that the grant of SSA disability benefits in June 2009 with the effective date based of May 1996 was based on a medical vocational rule.  The Administrative Law Judge (ALJ) in the case determined that the work performed by the Veteran after May 1996 was considered unsuccessful work attempts under SSA guidelines.  The Director concluded that the evidence does not establish that the Veteran is unemployed and unemployable due to his service-connected disabilities alone prior to August 31, 2004.  

In the March 2008 Individual Unemployability Assessment, the examiner stated "I further propose that his TDIU manifested immediately after his 1991 honorable military discharge".  The examiner indicated that he reviewed the claims file and conducted a vocational teleconference with the Veteran.  It was noted that post military the Veteran attempted to work at several jobs including truck driver and sprinkler installer but had to stop them because of his persistent back pain.  It was also noted that he worked at the Buffalo VMCA as a CWT worker for about six months while receiving treatment for hepatitis C.  The examiner noted regarding the Veteran's work history after 1991 that "whenever [the Veteran] did attempt to work during the years after 1991, he consistently met with failure due to any one or several of his service-connected conditions-i.e. most especially his back pain, his Hep C fatigue and his itching from prurigo nodularis."  He also indicated that the Veteran never earned more than $8000 during any year after 1991.  This examiner's statement has less probative value than the opinion of the VA Director of the Compensation and Pension Service.  The examiner acknowledges that the Veteran was able to work and earn wages after 1991 but does not provide any explanation for his inconsistent conclusion that TDIU manifested immediately after the Veteran's 1991 discharge from service.  As such, given the inconsistency in the opinion, the statement does not provide an adequate rationale for the conclusion regarding TDIU and the probative value of that statement is outweighed by the other evidence of record, including the opinion of the VA Director of the Compensation and Pension Service.  

The Board is aware of the Veteran's contentions that he was unemployable prior to August 31, 2004.  Nonetheless, despite the Veteran's contentions, the objective evidence of record fails to show such prior to August 31, 2004.  The Board acknowledges that the Veteran is in fact unemployed, and has been found by SSA to be disabled; however, "unemployed" does not mean "unemployable."  Because service connection is a prerequisite for disability ratings under Title 38 but not for disability benefits under the Social Security Act, the disability "claim" in the two administrative proceedings is entirely different.  Although SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on the VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  

In summary, the Veteran did not meet the schedular requirements for entitlement to a TDIU until August 31, 2004, and the evidence does not show that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to that time.  Indeed, the case was referred to the Director for extraschedular consideration, but it was determined that he was not entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b) prior to August 31, 2004.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to August 31, 2004, for the grant of a TDIU.  


ORDER

Entitlement to a rating in excess of 10 percent for athlete's foot, hypertrophic changes of toenails, is denied.  

Entitlement to an effective date prior to August 31, 2004, for the grant of a total disability rating based on individual unemployability (TDIU) is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


